EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”) is entered into as of (the “Effective Date”) by and between Sierra Resource Group, Inc., a Nevada corporation, (“Company”), and J. Rod Martin, an individual (“Employee”). Section 1. EMPLOYMENT AND TERMS OF AGREEMENT Employment. The Company hereby employs Employee and Employee accepts employment as President and Chief Executive Officer of the Company.The parties acknowledge that Employee has served in these capacities prior to the Effective Date hereof but intend that this Agreement supersede all prior arrangements and constitute the embodiment of all agreements and understandings respecting such employment. 1.2. Duties. a. During the term of his employment pursuant to this Agreement, Employee shall serve the Company faithfully and to the best of his ability and shall devote his full business and professional time, energy, and diligence to the performance of the duties of such office and he shall perform such service and duties in connection with the business and affairs of the Company (i) as are customarily incident to such office and (ii) subject to Section 1.2(b) hereof, as may reasonably be assigned or delegated to him from time to time by the Board of Directors of the Company. Employee shall also serve as a director of the Company. b. Notwithstanding the foregoing, Employee shall be principally responsible for, and shall have full power and authority to direct, the management and operation of the business of the Company, including, but not limited to (i) preparing and implementing an operating budget for the Company; (ii) planning, supervising and overseeing the exploration and mining projects of the Company; (iii) recruit the appropriate management, staff, and independent contractors to carry out the said exploration and mining projects; and (iv) compliance with all applicable requirements of any applicable federal, state, or local government agency or entity and any applicable law or regulation concerning the Company's operations, facilities, and business. To the extent permitted by law, and as long as no event described in Section 3.1(b) or (c) has occurred and is continuing, the Board of Directors of the Company shall take no action to restrict or interfere with the powers and responsibilities assigned and delegated to Employee pursuant to this Agreement. 1.3. Other Business Activities. During the term of his employment pursuant to this Agreement, Employee will not, without the prior written consent of the Company, directly or indirectly engage in any other business activities or pursuits whatsoever, except activities in connection with any charitable or civic activities, personal investments or hobbies and serving as an executor, trustee or in other similar fiduciary capacity; provided, however, that such activities do not interfere with his performance of his responsibilities and obligations pursuant to this Agreement 1.4. Terms of Employment. Unless earlier terminated pursuant to the provisions hereof, the term of Employee's employment under this Agreement shall be for the period commencing with the date of this Agreement and ending on the last day of the Company's fiscal year ending December 31, 2014. 1.5.Contingent Termination. Unless the Board of Directors has received one or more commercially reasonable bona fide offers for investment in the Company or otherwise available for moving the Chloride Copper Mine into production, by debt or equity, totalingin excess of Five Hundred Thousand Dollars ($500,000 U.S.), cumulatively or singularly, on or before June 30, 2012, and unless such offer(s) has been accepted and the transaction(s) closed by September 30, 2012, this Agreement shall terminate and no party shall have any rights with respect to the other. 1.6Definitions. a. As used herein, upon “opening the Chloride Copper plant” shall mean when all capital improvements at the Chloride Copper mine have been completed and that the plant is physically and legally ready to process and produce copper, inclusive of all necessary approved permits or regulatory requirements. b. As used herein, “begins production” at the Chloride Copper Mine shall mean when the Chloride Copper mine has processed and output the first batch of copper that in that final form is eligible to be sold on the open market. -1- Section 2. COMPENSATION, BENEFITS AND OTHER ENTITLEMENTS 2.1. Base Salary. a. As compensation for his services hereunder and as compensation for his covenant not to compete provided for in Section 4 hereof, Employee shall be paid a base annual compensation for the period of 36 calendar months, initially at the rate of $150,000 per year, which rate of compensation shall be in effect until the Company begins production at the Chloride Copper Mine at which time the rate shall increase to $250,000 per year, which compensation shall be payable monthly in advance.Thereafter, the base annual salary shall be at the rate determined in good faith by the Company's Board of Directors at the Board's regularly scheduled meeting next following the end of each fiscal year, based upon the
